Appeal from a judgment of the County Court of Albany County, rendered March 19, 1976, convicting defendant on his plea of guilty of the crime of criminal possession of a controlled substance in the sixth degree, a class D felony. Defendant was sentenced to an indeterminate sentence of imprisonment which shall have a maximum term of four years. On this appeal he contends the sentence was harsh and excessive and that probation should have been imposed rather than confinement. At the time of sentencing, the court had before it an extensive probation report and a presentence memorandum filed pursuant to CPL 390.40, both of which showed the prior history as well as the present circumstances of the defendant. The reduced charge to which the defendant pleaded guilty carried a maximum of seven years. Discretion in imposing sentence rests with the trial court and unless there is a clear abuse of that discretion, a sentence will not be disturbed upon appeal. Upon the record before us, we cannot say that the sentence imposed was unduly harsh and excessive (People v Finke, 51 AD2d 1089). Judgment affirmed. Koreman, P. J., Sweeney, Main, Larkin and Herlihy, JJ., concur.